DETAILED ACTION
This Office action is in response to the election filed on 3 May 2022.  Claim(s) 1-20 are pending in the application.  Claims 11-20 withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, on which claims 1-10 are readable, in the reply filed on 03 May 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanamori et al., US Patent 9634024 B2.
With respect to claim 1, Kanamori discloses a stacked body (140 and 180, fig. 2A) of a plurality of conductive layers (140, fig. 2A) and a plurality of first insulating layers (180, fig. 2C) alternately stacked in a first direction (direction toward the substrate 110, fig. 2A), the stacked body (180 and 140, fig. 2A) having a first area (area next to 170 where column potion 130 is formed, figure 1) and a second area (middle four column portion 130, figure 1) adjacent to each other as seen from the first direction (direction toward the substrate 110, fig. 2A); a first columnar portion (130, fig. 1 and 2A) in the first area (area next to 170 where column potion 130 is formed, figure 1), the first columnar portion (130, fig. 1 and 2A) penetrating the stacked body (180 and 140, fig. 2A) in the first direction (direction toward the substrate 110, fig. 2A) and comprising a semiconductor layer (131, fig. 2A); a second columnar portion (130, fig. 1 and 2A) in the second area (middle four column portion 130, figure 1), the second columnar portion (130, fig. 1 and 2A) penetrating the stacked body (180 and 140, fig. 2A) in the first direction (direction toward the substrate 110, fig. 2A); a plurality of second insulating layers (123, fig. 2C), each second insulating layer (123, fig. 2C) being between the second columnar portion (130, fig. 1 and 2A) and one of the conductive layers (140, fig. 2A) or one of the first insulating layers (180, fig. 2C) in a second direction crossing the first direction (direction toward the substrate 110, fig. 2A); and a third insulating layer (124, fig. 2C) in the second columnar portion (130, fig. 1 and 2A), wherein each second insulating layer (123, fig. 2C) is between the third insulating layer (124, fig. 2C) and one of the conductive layers (140, fig. 2A) or one of the first insulating layers (180, fig. 2C) in the second direction.
With respect to claim 2, Kanamori discloses wherein a diameter of the second columnar portion (130, fig. 1 and 2A) decreases as the second columnar portion (130, fig. 1 and 2A) extends through the stacked body (180 and 140, fig. 2A) in the first direction (direction toward the substrate 110, fig. 2A), and the plurality of second insulating layers (123, fig. 2C) is below a predetermined position along the first direction (direction toward the substrate 110, fig. 2A).
With respect to claim 3, Kanamori discloses wherein a diameter of the second columnar portion (130, fig. 1 and 2A) decreases as the second columnar portion (130, fig. 1 and 2A) extends through the stacked body (180 and 140, fig. 2A) in the first direction (direction toward the substrate 110, fig. 2A), the plurality of second insulating layers (123, fig. 2C) is above and below a predetermined position along the first direction (direction toward the substrate 110, fig. 2A), and a distance each of the second insulating layers (123, fig. 2C) below the predetermined position extends in the second direction is greater than a distance each of the second insulating layers (123, fig. 2C) above the predetermined position extends in the diameter direction.
With respect to claim 4, Kanamori discloses a third columnar portion (130, fig. 1 and 2A) in the second area (middle four column portion 130, figure 1), the third columnar portion (130, fig. 1 and 2A) penetrating the stacked body (180 and 140, fig. 2A) in the first direction (direction toward the substrate 110, fig. 2A), an end portion of the third columnar portion (130, fig. 1 and 2A) being electrically connected to at least one of the conductive layers (140, fig. 2A); and a fourth insulating layer (122, fig. 2C) between the third columnar portion (130, fig. 1 and 2A) and the conductive layers (140, fig. 2A).
With respect to claim 5, Kanamori discloses wherein the first insulating layers (180, fig. 2C) comprise gaps.
With respect to claim 6, Kanamori discloses a plurality of fifth insulating layers (121, fig. 2C) of a material different (material from first insulating layer including air gap, such material would be different than the fifth insulating layer 121) from that of the first insulating layers (180, fig. 2C), the fifth insulating layers (121, fig. 2C) being adjacent to at least one of the plurality of first insulating layer (180, fig. 2C), wherein the second insulating layers (123, fig. 2C) are between the second columnar portion (130, fig. 1 and 2A) and the fifth insulating layers (121, fig. 2C).
With respect to claim 7, Kanamori discloses wherein each of the second insulating layers (123, fig. 2C) is between the second columnar portion (130, fig. 1 and 2A) and one of the conductive layers (140, fig. 2A).
With respect to claim 8, Kanamori discloses wherein each of the second insulating layers (123, fig. 2C) is between the second columnar portion (130, fig. 1 and 2A) and one of the first insulating layers (180, fig. 2C).
With respect to claim 9, Kanamori discloses wherein each of the second insulating layers (123, fig. 2C) extends radially from the second columnar portion (130, fig. 1 and 2A) and forms an annular shape (as shown in figure 1).
With respect to claim 10, Kanamori discloses wherein the first columnar portion (130, fig. 1 and 2A) is a memory pillar on which memory cells are formed.

    PNG
    media_image1.png
    344
    420
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822